Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Amendment
	Applicants amendment filed 1/25/2022 as been received and entered.  Claims 13-33 have been cancelled, claims 34-35 have been added.  
	Applicants note that claims 20-33 were cancelled in a preliminary amendment on 2/9/2019.
Claims 1-12, 34 and 35 are pending.

Election/Restriction
Applicant’s election without traverse of Group II in the reply filed on 1/28/2022 is acknowledged.
Upon review and consideration of the limitations of the method claims of group I, it appears that it would not be an undue burden to examine the system and the method together as they have overlapping steps and limitations required of the system implementation.
  Newly added claims 34 and 35 depend from claim 7 and are consistent with the elected invention.
Claims drawn to non-elected inventions have been cancelled. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-12, 34 and 35 drawn to a method to provide a graphical indication and to a system that provides a graphical indication are currently under examination.

Priority
	This application filed 2/9/2019 claims benefit to US Provisional application 62/629591 filed 2/12/2018, and is related to US application 16/237392 filed 12/31/2018 by claim to the same provisional application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2019 and 12/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 34 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/237392 (FAOM mailed 12/21/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both provide using IHC to obtain data that is evaluated.  For ‘392, dependent claim 5 provides for evaluating prostate cancer, and claim 8 provides for a display and network comprising nodes and edges, as embodiments specifically claimed and encompassed by claim 1, and claim 14 provides for the combination in one claim for prognostic use.  Independent claims from the applications are provided for comparison.
Instant application claim 1 method:
A method for providing a graphical indication of whether a patient will have a recurrence of a cancer, comprising: 
(a) measuring a first value of a first feature based on an object detected in a digital image of a first tissue slice that has been stained with a protein-specific immunohistochemical (IHC) biomarker, wherein the first tissue slice was cut from a formalin fixed paraffin embedded (FFPE) tissue sample of the cancer from the patient; 
(b) measuring a second value of a second feature based on objects marked with an mRNA-specific probe biomarker detected in a second tissue slice that was cut from the FFPE tissue sample, wherein the first feature is a univariate prognostic feature for the recurrence of the cancer in a cohort of patients exhibiting the cancer, wherein a combination of the first feature and the second feature is a bivariate prognostic feature for the recurrence of the cancer in the cohort, wherein the first feature and the second feature are elements of a minimal spanning tree that is constructed from univariate and bivariate prognostic features for the recurrence of the cancer in the cohort, wherein nodes of the minimal spanning tree represent the univariate prognostic features, wherein edges of the minimal spanning tree represent the bivariate prognostic features, and wherein weights of the edges represent prognostic significance of the bivariate prognostic features; and 
(c) displaying the graphical indication of the combination of the first value and the second value on a graphical user interface to illustrate whether the patient will have a recurrence of the cancer.

Claim 1 from 16/237392:
A method involving a system for generating a score, wherein the score is indicative of whether a cancer patient will have a recurrence of cancer, the method comprising: 
(a) measuring a phenomic feature based on biomarker positive objects detected by the system in a digital image of a first tissue slice, wherein the first tissue slice was stained with at least one protein-specific immunohistochemical (IHC) biomarker; 
(b) as a result of the measuring of (a) generating a univariate phenomic feature score value; 
(c) measuring a genomic feature based on detecting objects marked with at least one gene-specific probe biomarker detected by the system in tissue of a second tissue slice, wherein the first tissue slice and the second tissue slice are both taken from the same tissue sample taken from the cancer patient; 
(d) as a result of the measuring of (c) generating a univariate genomic feature score value; 
(e) based at least in part on the measuring of (a) and the measuring of (c) generating a bivariate feature score value, wherein the bivariate feature score value indicates a strength of a relationship between the phenomic feature and the genomic feature; and 
(f) determining the score by evaluating a function, wherein the function is a function of at least the bivariate feature score value, wherein (a) through (f) are performed by the system.

As noted above, dependent claim 5 provides for prostate cancer, and claim 8 provides for a display and network comprising nodes and edges, as embodiments specifically claimed and encompassed by claim 1, and claim 14 for all the limitations in an independent claim.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 7 provide for steps for ‘measuring a first value’ and it is unclear what is being measured since a value is provided.  In review of the specification, there is no guidance on what is performed is measuring a value, or how a value for a given feature is transformed into some other value, format or measure for the first two steps of the methodology claimed.  It does not appear that steps are active steps of assessing a sample, and simply provide evaluating a value that is provided
Dependent claims fail to clarify the issue and simply set forth how the various variates are associated and analyzed relative to each other to provide prognostic information, but depend and require the measured values to perform the steps of analysis.
More clearly setting forth if values are obtained from a sample analysis or more clear steps for the steps of what is measured would address the basis of the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the claims set forth providing two features and analysis using spanning tree based on univariate and bivariate prognostic features for cancer, where the display provides recurrence or nonrecurrence of the cancer based on the analysis.  The rejected claims encompass any type of cancer and possible any features to be used in the analysis, and as either a univariate or bivariate feature must be informative for prognostic value related to recurrence of a cancer.  The claims do not set forth any structural requirements for all the possible features, or what values would be informative or useful for recurrence.
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of possible features, and for any type of cancer.  The specification appears to provide and teach the identification of several ‘features’ associated with prostate cancer, however they demonstrate a range of values between patients and are not singly informative, or necessary correlated to other types of cancers and prognosis.  In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been provided by full structure.  The instant specification appears to provide for the discovery of several genes whose expression in some patients can be correlated to longer or shorter survival (see Fig 40 for example), however do not appear to be correlated with reoccurrence as required of the claims.
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other features and cancers), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides the structural limitation related to features identified in 23 patients with prostate cancer, however the claims read in light of the specification encompass any cancer and any possible feature.  Further, the claims require the knowledge of a feature being a univariate or bivariate prognostics feature, implying that even after identification of informative markers (or those known in the art) further analysis as to if they represent uni or bi variate features must be determined.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." The skilled artisan cannot envision the detailed chemical structure of the encompassed possible features and possible cancers each being informative of reoccurrence regardless of the complexity or simplicity of the method of isolation and characterization. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a polymorphism, without any definition of the particular polymorphisms claimed.
     Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

In conclusion, the limited information provided regarding ‘features’ for any cancer and the necessity of uni- and bi-variate relationship to be informative on the reoccurrence of cancer is not deemed sufficient to reasonably convey to one skilled in the art of cancer biology or bioinformatics given the breadth of the claims
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 34 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is directed to a method for determining and graphical indicating whether a cancer in a patient will reoccur, and claim 7 provides for a system to implement the method.  More specifically, the claims provide three method steps for measuring a first and second value of features obtained from a serial tissue section for protein and mRNA, and analyzing the features using a minimal spanning tree algorithm for display of the analysis result about the patient’s cancer.  The use of spanning tree analysis was known, and the specification provides at [0008]-[0009] that:
“In another novel aspect, a user of the system can cause a rendering of the MST network to be displayed on the display of the system. The nodes of univariate features that have more prognostic importance are rendered to be larger, whereas the nodes of univariate features that have less prognostic importance are rendered to be smaller. Edges in the network that have more prognostic importance are rendered as thicker lines, whereas edges in the network that have less prognostic importance are rendered as thinner lines. The type of bivariate relationship (one of four "fuzzy logic" combinations) that was determined in the learning phase to have the most prognostic importance is indicated in the MST network by the type of arrow or line that is representing the edge.”

[0009] “In a diagnostic phase, a score is to be generated for a new patient.””A tissue sample is taken from the patient and both the raw phenomic data as well as the raw genomic data is obtained from the sample. From the raw measurement data, a score value for each univariate feature (each univariate feature used in the diagnostic test) is calculated. In the example in which there are three univariate features involved in the diagnostic test, raw measurement data for each of these three univariate features is obtained. From this raw data, a score value for each of the three univariate features is calculated. In addition, the raw data is used to calculate a score value for each of the two bivariate features (edges in the network) between these three univariate features. The overall score is a function of the underlying feature score values. In one example, each of the underlying score values is either a "1" (representing a "yes" vote), or a "0" (representing a "no" vote). There is one score value for each of the three univariate phenomic features, and there is one score value for each of the two bivariate features, for a total of five score values. The function is a majority voting function. The overall score is therefore a majority vote of the five votes provided by the five underlying features. The resulting overall score, which is indicative of whether cancer will recur in the patient, is then displayed on the display of the system.”

A search of the relevant art teaches that bivariate means analysis of bivariate data, and is one of the simplest forms of statistical analysis used to find our if there is a relationship between two sets of values (versus univariate analysis of one variable or multivariate for the analysis of more than two variables).  Dependent claims provide for algorithms to be used in the analysis, and that it is based in part on cohorts of other patients, and claim 4 and 5 provide for identified markers in prostate cancer.
For step 1 of the 101 analysis, claims 1-6 are not found to be directed to a statutory category as they are instructions to evaluate values and graphically display the result of the analysis.  Claims 7-12, 34 and 35 are found to be directed to a statutory category of a product., in this case a product that contains code for the instructions of the method of claim 1. 
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing ‘feature’ data that was obtained from tissue samples, and displaying the result.   The claim sets forth using minimal spanning tree for uni and bi variate data which is a statistical analysis of the data, and are found to be instructional steps.  The claim requires computing a correlation of the observed features and providing a prognosis for the reoccurrence of cancer.  The judicial exception is a set of instructions for analysis of feature data, and appears to fall into the category of Mathematical Concepts, here the mathematical relationships and mathematical formulas or equations associated with minimal spanning tree algorithm, and into the category of a Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), here in view of only two variables the analysis using spanning tree appears to be a process that could be done in one’s mind or with the use of paper.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the prognosis or analysis in general is applied.  This judicial exception requires steps recited at high level of generality and appear are only stored on a non-transitory medium as code for the instructions, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, none of the claims recites additional elements and are found to be the steps of evaluating data, here values associated with features identified in a tissue.  With respect to providing serial sections and detecting ‘features such as DNA, RNA or protein, such IMC methods were well known (see for example Schoenber et al. which teaches that arrays of paraffin embedded tissues can be sectioned and DNA, RNA and protein can be detected for analysis of expression patterns and characterization of cancer development;).  As such, the claims do not provide for any additional element to consider under step 2B.
For the system claims it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here the suggestion to use a system for the method of claim 1 where feature data is correlated to possible reoccurrence of cancer appears consistent with this fact pattern.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of feature data.  While the instruction can be stored on a medium and could be implemented on a computer system, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-12, 34 and 35 do not recite something significantly different than a judicial exception.   No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (analyzing features) to manipulate existing information (identify a correlation for reoccurrence of a cancer) that is displayed is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
In review of the record, Chen et al (2016-in IDS) provides that serial staining of tissues was used to stage cancers and were used for prognosis, but fails to provide markers for reoccurrence.  
A search of the art provides:
Schoenber et al. Frozen Tumor Tissue Microarray Technology for Analysis of Tumor RNA, DNA, and Proteins American Journal of Pathology, Vol. 159, No. 5, November 2001 which teaches that arrays of paraffin embedded tissues can be sectioned and DNA, RNA and protein can be detected for analysis of expression patterns and characterization of cancer development;
Pike et al. A Minimum Spanning Forest-Based Method for Noninvasive Cancer Detection With Hyperspectral Imaging IEEE TRANSACTIONS ON BIOMEDICAL ENGINEERING, VOL. 63, NO. 3, MARCH 2016, teach automated algorithm based on a minimum spanning forest (MSF) and optimal band selection has been proposed to classify healthy and cancerous tissue on hyperspectral images;
	McNeilly et al A comparison of in situ hybridization and immunohistochemistry for the detection of a new porcine circovirus in formalin-fixed tissues from pigs with post-weaning multisystemic wasting syndrome (PMWS) Journal of Virological Methods 80 (1999) 123–128, teach in situ hybridisation and immunohistochemical protocols for tissues that had been fixed for up to 6 months in formalin, and that both immunohistochemistry and in situ hybridization, an increase in specific signal was observed following increased exposure to both protease XIV and proteinase K; and 
	Levenson et al. Immunohistochemistry and mass spectrometry for highly multiplexed cellular molecular imaging, Laboratory Investigation (2015) 95, 397–405, teach role of immunohistochemistry (IHC) in the management of cancer has expanded to provide improved diagnostic classification, as well as guidance on disease prognosis, therapy, and relapse.
While each provide evidence of the level of skill in the art and work in analysis of cancer tissues for markers/features none clearly provide markers that are indicative of reoccurrence as required of the claims.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631